AO 106 (Rev. 04/10) Application for a Search Warrant

memes =
mv = —

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. ?, | Gin OS

One Silver and Green Alcatel Cellphone, IMEI
014451002109691
(Described in Attachment A)

APPLICATION FOR A SEARCH WARRANT

ad

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

d give i fon):
POR ee eS Been Alcatel Celforione, IME! 014451002109691 (Described in Attachment A)

 

located in the Middle District of Pennsylvania ', there is now concealed (identify the

person or describe the property to be seized):
Evidence of the illegal distribution of Controlled Substances(Described in Attachment B)

The basis for the search under Fed: R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;

a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. § 841 legal distribution of controlled substances
21 U.S.C. § 846 Conspiracy to Distribute Controlled Substances

The application is based on these facts:

See attached Affidavit in support of Search Warrant.

A Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: | ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Lx, 4h
fo option S ober

Special Agent, Ryan Kovach _-

Printed name and title

Sworn to before me and signed in my presence.

pate, __ May 9, 2019 _

 

Judge's signature

City and state: Scranton, Pennsylvania Karoline Mehalchick, U.S. Magistrate Judge
Printed name and title

 
